Citation Nr: 1330964	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  10-08 257A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral pes planus, claimed as flat feet. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from September 2001 to August 2003.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction over the case was subsequently transferred to the RO in Nashville, Tennessee. 

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ) of the Board at the RO (Travel Board hearing).  The requested hearing was scheduled for May 23, 2013.  However, on the day of the scheduled hearing, the Veteran withdrew his request for a hearing.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.


REMAND

The Board's review of the record reveals that further development is warranted. 

Service treatment records reveal that the Veteran was found to have moderate, asymptomatic pes planus on the July 2001 enlistment examination.  In his July 2001 Report of Medical History, the Veteran reported that he had burned his foot with hot water at age 17 or 18.  A September 2002 service treatment record reflects a complaint of tingling in both feet when running.  Additional treatment notes dated in April 2003 show complaints of foot pain and bruise.  A July 2003 treatment record lists an assessment of shin splints. 

In his September 2009 claim and additional statements of record, the Veteran asserted that his bilateral flat feet were aggravated during service.  In his March 2010 substantive appeal, the Veteran contended that even though his pes planus was pre-existing, it was aggravated beyond the natural progression due to the requirement to wear combat boots and participate in daily physical activities during active service.  He highlighted that he was never prescribed shoe inserts during active service which would have eliminated many of his current symptoms.

A preexisting disease or injury will be considered to have been aggravated by active service where there is an increase in disability during such service, but this presumption of aggravation can be rebutted by clear and unmistakable evidence that the disability was not aggravated by active service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013). 

In light of the evidence discussed above, the Board has determined that the Veteran should be afforded a VA examination addressing whether his bilateral pes planus was aggravated by his active service.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Then, the Veteran should be afforded a VA examination by a podiatrist to determine the etiology of his bilateral pes planus.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the record, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to provide an opinion as to whether there is a 50 percent or better probability that the bilateral pes planus acquired by the Veteran prior to his entrance onto active duty permanently increased in severity during service and if so whether the increase in severity during service was clearly and unmistakably due to natural progress. 

If the examiner is of the opinion that the bilateral pes planus did not permanently increase in severity during service, he or she should provide an opinion as to whether there is a 50 percent or better probability that the pre-existing disability increased in severity after the Veteran's discharge from service because of the Veteran's active service.

For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.  

The examiner must also provide the rationale for each opinion expressed.  If the examiner is unable to provide any requested opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to speculation, he or she should explain why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

